17-36316-cgm       Doc 49   Filed 10/22/19    Entered 10/22/19 11:01:36        Main Document
                                             Pg 1 of 1




    _____________________________________________________________________________________
                      1325 Franklin Avenue, Suite 230, Garden City, NY 11530
                                  t: 212.471.5100 f:212.471.5150
                                        friedmanvartolo.com

October 22, 2019

Hon. Cecelia G. Morris
United States Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601-3315

Re: Joshua P. Finch and Kathie L. Finch; Case No.: 17-36316-cgm

Dear Chief Judge Morris:
Our office represents SN Servicing Corporation, as servicer for U.S. Bank Trust National
Association as Trustee of Chalet Series III Trust, a secured creditor of the above referenced
Debtors. Please be advised that the Motion for Relief from the Automatic Stay scheduled to heard
on October 22, 2019 has been settled.

An order conditionally granting relief from the automatic stay has been submitted to be entered
with the Court.

Should you have any questions concerning the foregoing, please do not hesitate to contact the
undersigned.

                                             Respectfully submitted,


                                             By: /s/ Jonathan Schwalb__
                                             Jonathan Schwalb, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for Movant
                                             Friedman Vartolo LLP
                                             85 Broad Street, Suite 501
                                             New York, NY 10004
                                             T: (212) 471-5100
                                             F: (212) 471-5150
